AMENDMENT TO INVESTOR SERVICES AGREEMENT The Investor Services Agreement dated June 1, 2009 between Allianz Life Insurance Company of North America and Pacific Investment Management Company is hereby amended by deleting the existing Schedule A, and inserting in lieu thereof the following: SCHEDULE A (revised effective April 30, 2012) PortfolioRate 1.PIMCO VIT All Asset Portfolio25 bps 2.PIMCO VIT CommodityRealReturn® Strategy Portfolio 30 bps 3.PIMCO VIT Emerging Markets Bond Portfolio30 bps 4.PIMCO VIT Global Advantage Strategy Bond Portfolio30 bps 5.PIMCO VIT Global Bond Portfolio (Unhedged)30 bps 6.PIMCO VIT Global Multi-Asset Portfolio35 bps 7.PIMCO VIT High Yield Portfolio30 bps 8.PIMCO VIT Real Return Portfolio20 bps 9.PIMCO VIT Total Return Portfolio20 bps 10. PIMCO VIT Unconstrained Bond Portfolio30 bps 11. PIMCO VIT Global Multi-Asset Managed Volatility Portfolio35 bps IN WITNESS WHEREOF, the parties have caused their duly authorized officers to execute this amendment to the investor services agreement, as of April 30, 2012. Allianz Life Insurance Company of North America By:/s/ Brian Muench Name:Brian J. Muench Title:Vice President, Investments Pacific Investment Management Company LLC By:/s/ Jonathan D. Short Name:Jonathan D. Short Title:Head of U.S. Global Wealth Management
